Exhibit 10.48

English Translation

FORM OF EQUITY INTEREST PURCHASE AGREEMENT

This Equity Interest Purchase Agreement (this “Agreement”) is entered into as of
August 20, 2008 between and by the following Parties in Beijing, People’s
Republic of China (“China” or “PRC”):

 

    Party A:

   Beijing AmazGame Age Internet Technology Co., Ltd., with the registered
address of No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone,
Shijingshan District, Beijing; and the legal representative of Tao Wang;

    Party B:

   ________________, with the address of _________________ ; and ID number
of _________________________.

    Party C:

   Beijing Gamease Age Digital Technology Co., Ltd., with the registered address
of No. 1197, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone, Shijingshan
District, Beijing; and the legal representative of Tao Wang;

WHEREAS:

 

1. Party A, a wholly foreign-owned enterprise incorporated under the PRC laws;

 

2. Party C, a limited liability company incorporated under the PRC laws;

 

3. Party B, a PRC citizen and the shareholders of Party C holding _____ equity
interests of Party C (“Equity Interests”);

 

4. The Loan Agreement (“Loan Agreement”) was entered into between and by Party A
and Party B on _____________, 2008, pursuant to which Party A has extended the
interest free loan to Party B with the amount of RMB ________ and Party B has
received the loan;

 

5. The Equity Interest Pledge Agreement (“Equity Pledge Agreement”) was entered
between and by Party A and Party B on ________, 2008; and

 

6. The Business Operation Agreement was entered among and by Party B, Party C
and its shareholder on August 20, 2008;

NOW, THEREFORE, to clarify the rights and obligations of each Party, through
friendly negotiations, the Parties hereby agree to the following:

 

1



--------------------------------------------------------------------------------

English Translation

 

 

1. Purchase and Sale of Equity Interest

 

  1.1 Grant Rights

Party B (the “Transferor”) hereby exclusively and irrevocably grants to Party A
or any designated person (“Designated Persons”) an option to purchase, at any
time according to steps determined by Party A, and at the price specified in
Section 1.3 of this Agreement, from the Transferor a portion or all of the
equity interests held by Party B in Party C (the “Option”). No Option shall be
granted to any third party other than Party A and/or the Designated Persons. The
“person” set forth in this Agreement means any individual person, corporation,
joint venture, partnership, enterprise, trust or non-corporation organization.
The person indicated hereunder means individual, company, association, partner,
enterprise, trust and other organization.

 

  1.2 Exercise Steps

Party A and/or the Designated Persons may exercise Option by issuing a written
notice (the “Notice”) in the form of the sample attached in the appendix I to
Party B specifying the equity interest to be purchased from Party B (the
“Purchased Equity Interest”) and the manner of purchase.

Within 7 business days upon the receipt of Notice, Party B shall enter into an
equity transfer agreement with Party A and/or its designated party and ensure
transfer of Purchased Equity Interest to Party A and/or its designated person.

 

  1.3 Purchase Price

 

  1.3.1 When Party A exercises the Option, the purchase price of the Purchased
Equity Interest (“Purchase Price”) shall be equal to the original investment
price of the Purchased Equity Interest (“Original Investment Price”, of RMB
100,000 for 1% of equity interests) by Party B, unless applicable PRC laws and
regulations require appraisal of the equity interests or stipulate other
restrictions on the purchase price of equity interests.

 

  1.3.2 If the applicable PRC laws require appraisal of the equity interests or
stipulates other restrictions on the purchase price when Party A exercises the
Option, the Parties agree that the Purchase Price shall be set at the lowest
price permissible under the applicable laws. If the lowest price is higher than
the original investment, the amount exceeded shall be repaid to Party A
according to the Loan Agreement.

 

2



--------------------------------------------------------------------------------

English Translation

 

 

  1.4 Transfer of the Purchased Equity Interest

After Party A provides written notice to purchase equity interest pursuant to
this Agreement, each time the option is exercised:

 

  1.4.1 Party B shall ask Party C to convene a shareholders’ meeting. During the
meeting, a resolution, for Party B to transfer Equity Interest to Party A and/or
the Designated Persons, shall be made, and Party B shall sign a confirmation
letter waiving the first right of refusal for other equity interests in Party C;

 

  1.4.2 Party B shall, pursuant to the terms and conditions of this Agreement
and the Purchased Equity Interest Notices, enter into an equity interest
transfer agreement with Party A and/or the Designated Persons (as applicable)
for each transfer;

 

  1.4.3 The related parties shall execute all other requisite contracts,
agreements or documents, obtain all requisite governmental approvals and
consents, and conduct all necessary actions, without any security interest,
transfer the valid ownership of the Purchased Equity Interest to Party A and/or
the Designated Persons, and have Party A and/or the Designated Persons be the
registered owner of the Purchased Equity Interest at administration for industry
and commerce. In this clause and this Agreement, “Security Interest” includes
guarantees, mortgages, pledges, the rights or interests of third parties, any
equity interest purchase right, right of acquisition, right of first refusal,
right of set-off, ownership detainment or other security arrangements. It does
not include any security interest subject to the Equity Pledge Agreement.

 

  1.4.4 Party B and Party C shall unconditionally assist Party A in obtaining
the governmental approvals, permits, registrations, filings and complete all
necessary formalities for obtaining the Purchase Equity Interest.

 

  1.5 Payment

Payment method of the Purchase Price shall be determined through consultation by
Party A and/or the Designated Persons with Party B according to applicable laws
when the option is exercised. Party A and Party B hereby agree that Party B
shall repay any amount that is paid by Party A and/or the Designated Persons to
Party B in connection with the Purchased Equity Interest to Party A in
accordance with the law as reimbursement for the loan principal of the loan and
interest or cost under the Loan Agreement as allowed by the law.

 

3



--------------------------------------------------------------------------------

English Translation

 

 

2. Party B and Party C’s Promises

 

  2.1 Without prior written consent by Party A, not to, in any form supplement,
change or amend the Articles of Association of Party C, increase or decrease
registered capital of the corporation, or change the structure of the registered
capital in any other form.

 

  2.2 Without prior written consent by Party A, not to, upon the execution of
this Agreement, sell, transfer, mortgage or dispose in any other form, any
legitimate or beneficial equity interests, or approve any other security
interest set on it except the pledges pursuant to the Equity Pledge Agreement.

 

  2.3 Without prior written consent by Party A, not to decide, support or
execute any shareholders resolution at Party C’s shareholders’ meeting that
approves any sale, transfer, mortgage or disposal of any legitimate or
beneficial equity interest, or allow any other security interest set on it,
except pledges on the equity interests made to Party A or its Designated
Persons.

 

  2.4 At any time, upon Party A’s request, to transfer Equity Interests to Party
A and/or the Designated Person unconditionally at any time, and to waive the
first right of refusal for the equity interests to be transferred held by the
other shareholder of Party C.

 

  2.5 Without prior written consent by Party A, they shall not agree, support or
execute any shareholders resolution at the Party C’s shareholders’ meeting that
allows Party C to merge, associate with, acquire, or invest in any person.

 

  2.6 According to fair finance and business standards and customs, to maintain
the existence of the corporation, prudently and effectively operate the business
and handle affairs to maintain the asset value of Party C, and to refrain from
any action/inaction which affects its operations and asset value.

 

  2.7 Without prior written consent by Party A, not to take any action and/or
inaction, which may materially effect Party C’s assets, business and
liabilities; and not to, upon the execution of this Agreement, sell, transfer,
mortgage or dispose in any other form, any asset, legitimate or beneficial
business interest or income of Party C, or approve any other security interest
set on it.

 

  2.8 Without prior written consent by Party A, not to cause, inherit, guarantee
or allow the existence of any debt, other than (i) debt arising from normal or
daily business but not from borrowing; and (ii) debt already disclosed to and
consented in writing by Party A.

 

4



--------------------------------------------------------------------------------

English Translation

 

  2.9 Without prior written consent by Party A, not to enter into any material
contract, other than those needed in the process of normal business operations
(As in this paragraph, any agreement that exceeding one hundred thousand Yuan
(RMB 100,000) shall be deemed as a material agreement).

 

  2.10 Without prior written consent by Party A, not to provide any loans or
credit loans to anyone.

 

  2.11 Upon the request of Party A, to provide all operations and financial
information of Party C.

 

  2.12 To purchase and hold insurance from insurance companies accepted by Party
A, the insurance amount and category shall be the same as those held by
companies in the same area, operating a similar business and owning similar
properties and assets as Party C.

 

  2.13 To notify Party A on the occurrence or the potential occurrence of any
litigation, arbitration or administrative procedures related to equity interests
owned by Party B, or Party C’s assets, business and revenue.

 

  2.14 In order to keep ownership of Party B’s equity interest, to execute all
requisite or appropriate documents, conduct all requisite or appropriate
actions, and make all requisite or appropriate claims, and take all requisite or
appropriate defenses against false claims of compensation.

 

  2.15 In order to keep ownership of Party C’s assets, to execute all requisite
or appropriate documents, conduct all requisite or appropriate actions, make all
requisite or appropriate claims, and take all requisite or appropriate defenses
against false claims of compensation.

 

  2.16 Party C shall not distribute dividend to its shareholders in any manners
(Without prior written consent by Party A), but should Party A request it, Party
C should promptly distribute all part of its dividends to shareholders.

 

  2.17 Promptly notify Party A on the occurrence or possible occurrence of
litigation, arbitration or administrative proceeding regarding the equity
interests held by Party B.

 

  2.18 Facilitate Shareholder approval of the transfer of Purchased Equity
Interests subject to this Agreement.

 

5



--------------------------------------------------------------------------------

English Translation

 

 

  2.19 Upon the request of Party A, to appoint any persons designated by Party A
as director or senior management personnel of Party C.

 

  2.20 To exercise rights as Party C’s shareholder upon the request, and only
upon the written authorization of Party A.

 

  2.21 The Parties agree and confirm the meaning of “Party A’s written consent”
as stated in this Agreement means consent approved by the board of Party A, if
such consent is only approved by Party B, it shall not be deemed as having the
written consent of Party A.

 

  2.22 To adhere strictly to the provisions of this Agreement and other
Agreements entered into collectively or respectively by Party A, Party B and
Party C, and to perform all obligations under these Agreements, without taking
any action or inaction which affects the validity and enforceability of these
Agreements.

 

3. Representations and Warranties

As of the execution date of this Agreement and every transfer date, Party B and
Party C hereby represents and warrants to Party A as follows:

 

  3.1 It has the power and ability to enter into and deliver on this Agreement
and any equity interest transfer Agreements (“Transfer Agreement”, respectively)
which is a party of, for every transfer of Purchased Equity Interest pursuant to
this Agreement, and to perform its obligations under this Agreement and any
Transferring Agreement. Upon execution, this Agreement and the Transfer
Agreements to which it is a party constitute a legal, valid and binding
obligation enforceable against it in accordance with its terms;

 

  3.2 The execution, delivery, and performance obligations of this Agreement and
any Transfer Agreements do not: (i) cause violation of any relevant PRC laws and
regulations; (ii) constitute a conflict with its Articles of Association or
other organizational documents; (iii) cause a breach to any Agreement or
instrument which it is a party of or is bound by, or constitute a breach under
any Agreement or instruments to which it is a party of or is bound by;
(iv) cause violations of any relevant permits or approvals and/or any relevant
persistent valid conditions; or (v) cause any permits or approvals to be
suspended, or removed, or induce additional conditions;

 

  3.3 Party C holds valid ownership and sales rights to all its assets. Party C
has not set any security interest on these assets;

 

  3.4 Party C does not have any unpaid debt, except (i) debt arising in the
normal course business; and (ii) debt already disclosed to Party A to which
Party A has approved in writing;

 

6



--------------------------------------------------------------------------------

English Translation

 

 

  3.5 Party C complies with all PRC laws and regulations applicable to the
acquisition of assets;

 

  3.6 No litigation, arbitration or administrative procedure relevant to the
equity interest and assets of Party C or the corporation is in process, pending
settlement or likely to occur;

 

  3.7 Party B holds valid ownership sales rights to its equity interest and has
not any security interests on these interests, other than the security interests
pursuant to the Equity Pledge Agreement.

 

4. Breach of Contract

 

  4.1 If any party (“Defaulting Party”) breaches any provision of this
Agreement, which may cause damages to other parties (“Non-defaulting Party”),
the Non-defaulting Party con notify the Defaulting Party in writing, requesting
it rectify and correct such a breach of contract; if the Defaulting Party does
not take actions which rectify and correct such breach to the satisfaction of
the Non-defaulting Party within fifteen (15) days upon the issuance of the
written notice, the Non-defaulting Party can take actions pursuant to this
Agreement or other measures in accordance with laws in response.

 

  4.2 The occurrence of the following events constitute a breach of contract by
Party B:

 

  (1) any violation by Party B of the provisions of this Agreement, or these
exists in the representation and warranties hereunder material mistakes,
inaccuracies or are otherwise incorrect;

 

  (2) transference in any manner, or the pledging of any rights pursuant to this
Agreement without the prior written consent of Party A; or

 

  (3) this Agreement, Loan Agreement and/or Equity Pledge Agreement becomes
invalid or unenforceable.

 

  4.3 Should a breach of contract or violation of provisions under Loan
Agreement, Equity Pledge Agreement and Business Operation Agreement occur, Party
A can take the following actions:

 

  (1) request Party B transferring all or part of Purchased Equity Interests at
Purchase Price to Party A or the Designated Persons; and

 

  (2) take back loans made under the Loan Agreement.

 

7



--------------------------------------------------------------------------------

English Translation

 

  4.4 Once Party A realizes the pledge pursuant to Article 9 of the Equity
Pledge Agreement and, Party A obtains the relevant payments, Party B will be
deemed to have fulfilled its obligations under this Agreement and Party A should
not request any other payments from Party B.

 

5. Assignment

 

  5.1 Without prior written consent of the Party A, Party B shall not transfer
its rights and obligations under this Agreement to any third party; if Party B
dies, Party B agrees to transfer the rights and obligation under this Agreement
to the person designated by Party A.

 

  5.2 This Agreement shall be binding on the successor to Party B and is
effective on any successor or transferee as allowed by Party A.

 

  5.3 Party B hereby agrees that Party A shall be able to transfer all of its
rights and obligation under this Agreement to any third party at its own
discretion. Upon such transfer, Party A is only required to provide written
notice to Party B, and no further consent from Party B will be required.

 

6. Effectiveness and Term

 

  6.1 This Agreement shall be concluded and take effect on the date hereof.

 

  6.2 The term of this Agreement is ten (10) years unless early termination in
accordance with this Agreement is initiated or terms of other relevant
agreements entered into by the Parties. This Agreement may be extended through
the written notice by Party A before the expiration of this Agreement. The term
of extension will be decided by Party A.

 

  6.3 If Party A or Party C’s operation term expires (including any extensions
and grace periods) or is otherwise terminated prior to the expiration of this
Agreement as set forth in Section 6.2, this Agreement shall be terminated
simultaneously, except where Party A has transferred its rights and obligations
in accordance with Section 5.2 of this Agreement.

 

7. Termination

 

  7.1 At any time during the term of this Agreement, including any extension
period, if Party A can not exercise the Option indicated in Article 1, Party A
can, at its own discretion, terminate this Agreement by issuing written notice
to Party B and does not need to assume any liability.

 

8



--------------------------------------------------------------------------------

English Translation

 

 

  7.2 If Party C, during the term of this Agreement and its extension period, is
bankrupt, dissolved or shut down by authorities, the obligations of Party B
hereunder are terminated; Party B shall continue to perform its obligations
under other agreements entered with Party A.

 

  7.3 Except under circumstances indicated in clause 7.2, Party B does not have
the right to dissolve this Agreement during the term and extension periods of
this Agreement.

 

8. Taxes and Expenses

Each Party shall, bear any and all registering taxes, costs and expenses as
required by PRC laws for equity transfers arising from the preparation,
execution and completion of this Agreement and all Transfer Agreements.

 

9. Confidentiality

The Parties acknowledge and confirm all oral or written materials exchanged by
the Parties in connection with this Agreement are confidential. The Parties
shall maintain the secrecy and confidentiality of these materials. Without the
written consent of the other Parties, no Party shall disclose to any third party
such materials, except under the following circumstances:

 

  (a) The materials are, or soon to be, public information (but disclosure
cannot be by the Party receiving the information );

 

  (b) The materials are required to be disclosed under applicable laws or the
rules or provisions of a stock exchange; or

 

  (c) Where documents are disclosed by any party to its legal or financial
counsel for the purpose of transactions under this Agreement, said counsel shall
also maintain confidentiality. Any disclosure by employees or agencies employed
by any party shall be deemed as disclosure by such party and shall assume the
liabilities for breach of contract pursuant to this Agreement. This Article
remains in effect even if the Agreement should become void, cancelled,
terminated or unenforceable.

 

9



--------------------------------------------------------------------------------

English Translation

 

 

10. Notices

Notices or other communications by any party relating to this Agreement shall be
made in writing and delivered personally, sent by mail or a recognized courier
service, or by facsimile transmission to the address set forth below, or such
other addressees specified by the relevant party from time to time. The
effective date of the notice is be determined as follows: (a) a notice delivered
personally is deemed duly served upon delivery; (b) a notice sent by mail is
deemed duly served on the seventh (7th) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark), or the fourth (4th) day after it is delivered to an internationally
recognized courier service; and (c) a notice sent by facsimile transmission is
deemed duly served as of the receipt time shown on the transmission
confirmation.

 

Party A:    Beijing AmazGame Age Internet Technology Co., Ltd. Legal Address:   
No. 1210, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone, Shijingshan
District, Beijing Postcode:    100041 Tel:    Fax:   

 

Party B:    _________________________________ Address:    East Tower, Jingyan
Hotel, No. 20 Shijingshan Road, Shijingshan District, Beijing Postcode:   
100041 Tel:    Fax:   

 

Party C:    Beijing Gamease Age Digital Technology Co., Ltd. Legal Address:   
No. 1197, Building 3, No. 3 Xijing Road, Badachu High-Tech Zone, Shijingshan
District, Beijing Postcode:    100041 Tel:    Fax:   

 

11. Applicable Law and Dispute Resolution

 

  11.1 The execution, validity, interpretation and method of dispute resolution
under this Agreement shall be governed by PRC law.

 

  11.2 The parties shall strive to settle any dispute arising from this
Agreement through friendly negotiations.

 

  11.3 If no settlement can be reached through negotiations within thirty
(30) days after a dispute is raised, either party can submit the matter to
Beijing Arbitration Commission in accordance with its effective rules. The
arbitration shall take place in Beijing. The arbitration decision shall be final
and is binding upon the Parties. If there is a dispute, whether newly arising or
in the process of arbitration, other then the matters in dispute, the Parties
shall enjoy all other rights and perform all other obligations pursuant to this
Agreement.

 

10



--------------------------------------------------------------------------------

English Translation

 

12. Miscellaneous

 

  12.1 The headings contained in this Agreement are for convenient referencing
only and do not affect the interpretation, explanation or meaning of the
provisions of this Agreement.

 

  12.2 The Parties confirm that upon this Agreement effectiveness, both Parties
are in complete agreement respect to the subject matters and interpretations of
this Agreement and replaces all prior verbal or/and written agreements and
understandings.

 

  12.3 This Agreement shall bind and benefit the Parties, the “successor” and
the transferees allowed by each Party.

 

  12.4 Any delay in the exercise of rights granted under this Agreement by
either Party shall not be deemed as a waiver of such rights, and does not affect
the future use of such rights.

 

  12.5 If any provision of this Agreement is judged as void, invalid or
unenforceable under relevant laws, the provision shall be deemed invalid only
within the applicable area of the law, The validity, legality and enforceability
of the other provisions hereof are not affected or impaired in any way. The
Parties shall cease performing such void, invalid or unenforceable provisions
and replace these with provisions which are valid, effective and enforceable.

 

  12.6 Any matters excluded in this Agreement shall be negotiated by the
Parties. Any amendment or supplement to this Agreement shall be made in writing.
Amendments and supplements duly executed by each Party shall be deemed as a part
of this Agreement and enjoys the same legal effect as this Agreement.

 

  12.7 This Agreement is drawn up with three (3) original copies; each Party
holds one (1) copy and each copy has the same legal effect.

IN WITNESS THEREFORE, the parties hereof have personally or through their duly
authorized representatives signed this Agreement as of the date written above.

[No Text Below]

 

11



--------------------------------------------------------------------------------

English Translation

 

[Signature Page]

Party A: Beijing AmazGame Age Internet Technology Co., Ltd.

(seal)

Authorized Representative:                                                  

Name:

Position:

Party B:

Signature:                                                  

Party C: Beijing Gamease Age Digital Technology Co., Ltd.

(seal)

Authorized Representative:                                                  

Name:

Position:

 

12



--------------------------------------------------------------------------------

English Translation

 

Appendix:

Equity Purchase Notice

(Sample)

To:                                                  

According to the Amended and Restated Equity Interest Purchase Agreement entered
between and by you and us dated _____, 2008, we hereby notify and request you to
transfer ____% equity interests in Beijing Gamease Age Digital Technology Co.,
Ltd. to _______________with a purchase price of RMB ______________ in accordance
with the provisions of said agreement.

Regards

Beijing AmazGame Age Internet Technology Co., Ltd.

(Seal)

Date:_________

 

13